Citation Nr: 1229519	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the lower extremities, to include as secondary to the Veteran's service-connected diabetes mellitus.

2.  Entitlement to service connection for a lung disability due to asbestos exposure.

3.  Entitlement to special monthly compensation (SMC) for amputation of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Offices (RO) in Baltimore, Maryland and Nashville, Tennessee.  The Nashville RO has most recently had jurisdiction of the claims file.

In October 2011 the Board remanded the matter for additional development.  The claims have been returned to the Board and the appeal is now partially ready for appellate disposition.

The Board notes that it appears the issue of entitlement to SMC was inadvertently omitted at the time of the Board's last remand in October 2011.  As an appeal of this claim was perfected by the Veteran's timely filing of a VA Form 9 in June 2010, and the claim has not been subsequently withdrawn, it is in appellate status and will be addressed herein.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office from the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The Veteran's peripheral vascular disease was not manifested in service, and is not shown to be causally or etiologically related to active service.  Additionally, the most probative medical opinions on the question of whether the Veteran's diabetes mellitus caused or aggravated his peripheral vascular disease weigh against the claim.  Further, peripheral vascular disease is not a disease covered under the Agent Orange presumption.

2.  The preponderance of the evidence of record is against a finding that the Veteran has a lung disability that had its onset in service, or is otherwise related to service, including any in-service exposure to asbestos or herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral vascular disease of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a lung disability due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304. 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2005 and January 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Also, a letter of March 2006, in addition to the January 2012 letter, provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board acknowledges that the notices were deficient in that they did not provide the criteria necessary to establish service connection on a secondary basis, as pertinent to the Veteran's claim for peripheral vascular disease.  However, the Board finds that the Veteran has not been prejudiced by this because the record evidence reflects that the appellant had actual notice of the required criteria.  As reflected by the record, (1) the Veteran's representative has asserted that service connection should be granted because the Veteran's peripheral vascular disease is the result of his service-connected diabetes; (2) he has requested that the Veteran be provided a VA examination and opinion to address the secondary basis of the claim; and (3) the Veteran has assisted in attempting to obtain evidence in support of that claim, including when he presented for the recent VA examination in March 2012.  Following the additional notice and development, the issue of secondary service connection was addressed in the May 2012 supplemental statement of the case.  Thus, under the circumstances of this case, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate in the processing of his claims, which was demonstrated by way of his actual knowledge, as well as a reasonable understanding, of what was necessary to substantiate his claim on a secondary basis.  Accordingly, the Board finds the notice error non-prejudicial.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F. 2d 333 (3d Cir. 1974) (holding that no error can be predicated on insufficiency of notice since its purpose had been served).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board is satisfied that the RO has substantially complied with its October 2011 remand directives as they pertain to the claims herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO afforded the Veteran VCAA notice pertinent to his claim for a disability due to asbestos exposure, provided him with the opportunity to submit any additional evidence pertinent to either claim, and arranged for him to undergo a VA examination pertinent to his claim for peripheral vascular disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Board further finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been given the opportunity for a personal hearing.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  
Analysis

The Veteran in this case seeks service connection for peripheral vascular disease and a disability due to asbestos exposure.  He contends that his peripheral vascular disease is due to herbicide exposure in service, or alternatively, as secondary to his service-connected diabetes mellitus.  He contends that his lung condition is due to exposure to asbestos in service.

To establish direct service connection the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

      A.  Peripheral Vascular Disease

At the outset, the Board notes that by way of a February 2009 rating decision, the Veteran was awarded service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to his service-connected diabetes mellitus.  While peripheral neuropathy and peripheral vascular disease are distinguishable disabilities, the record reflects some confusion in the development of this appeal due to the similarities of these diseases.  Consequently, the Board has taken great care to distinguish the evidence pertinent to the claim at bar, from that pertaining to peripheral neuropathy.

Additionally, as noted, the Veteran contends his disability is due to herbicide exposure in service.  In its October 2011 decision, the Board conceded that the Veteran is presumed to have been exposed to herbicide agents given his service in the Republic of Vietnam during the Vietnam era.  Despite this, peripheral vascular disease is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  In fact, VA has specifically excluded peripheral vascular disease from the definition of ischemic heart disease, a presumptive condition linked to Agent Orange Exposure.  38 C.F.R. §3.309(3), Note (3).  Further, no one with competent credentials in this case has asserted any such relationship.

Turning to the issue of direct service connection, the first requirement is satisfied.  A VA examination of March 2012, for example, reflects a current diagnosis of peripheral vascular disease of the bilateral lower extremities.

The Veteran's service treatment records, however, are devoid of a diagnosis of peripheral vascular disease of the legs, or of any pertinent symptoms.  His separation examination was normal in this regard.  As such, the Board cannot find that the Veteran's peripheral vascular disease was incurred in service. 

In addition, there is essentially no competent medical evidence of record linking the Veteran's current peripheral vascular disease to service.  On VA examination in April 2010, the examiner determined that the Veteran's peripheral vascular disease was not caused by or a result of military service.  The examiner founded this opinion on an examination of the Veteran and review of the claims file, including service treatment records, as well as medical training and clinical experience and expertise.  The examiner explained that the Veteran's peripheral vascular disease is multifactorial, and there is no evidence to support that his military service contributed to it.  The medical record is completely devoid of any nexus evidence to the contrary.

Turning to the issue of secondary service connection, in order to prevail under this theory of entitlement there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Here, there is no dispute that the Veteran is service-connected for diabetes mellitus  and carries a current diagnosis of peripheral vascular disease.  However, the evidence is not in equipoise as to whether the Veteran's service-connected disability caused or aggravated his peripheral vascular disease.  

On the issue of whether the Veteran's diabetes may have caused his peripheral vascular disease, evidence supportive of the Veteran's claim includes a January 2006 private medical record, in which the Veteran's vascular surgeon described a 2000 or 2001 surgery to the Veteran's right lower extremity, and addressed the issue of whether the Veteran was diabetic prior to the operation.  He stated, "At the time that I operated on him, I do have evidence that he has had elevated sugars from his hemoglobin A1C. It is likely that his vascular disease can be in part due to this elevated glucose and diabetes that was not yet diagnosed."  Additionally, on VA examination in October 2006, the examiner found the Veteran had symptoms of diabetic-related peripheral vascular disease in the lower extremities.  The examiner further noted, however, that the Veteran's peripheral vascular disease was diagnosed prior to the diabetes.  In an October 2009 VA treatment record, a provider stated, "I agree with [the Veteran] that his service connected diabetes was a contributing factor to his peripheral vascular disease and the need for right leg amputation as state in his medical records and his application for additional benefits. His denial for additional benefits should be reconsidered on this basis."

Evidence against the claim includes a finding on VA examination in October 2005 that the Veteran's peripheral vascular disease preceded his diabetes mellitus by seven years.  On VA examination in October 2008, the examiner found that the Veteran's peripheral vascular disease is not a complication of diabetes, because the peripheral vascular disease antedated the diagnosis of diabetes.  On VA examination in April 2010, the examiner determined it is less likely than not that the Veteran's peripheral vascular disease was caused by or a result of diabetes because the Veteran's vascular disease manifested years before diabetes.  The examiner founded his opinion on an examination of the Veteran and the claims file, as well as medical training and clinical experience and expertise.  On VA examination in March 2012, the examiner also determined it is less likely as not that the Veteran's vascular disease was caused by or a result of diabetes, further adding "it is not very likely at all that his diabetes played a significant role in his PVD."  The examiner explained that the Veteran's history of smoking and alcohol use, family history of diabetes and CV disease, poorly controlled hypertension, increased body mass index, highly elevated lipids, age, and gender, strongly correlated with the development of peripheral vascular disease.  The examiner stated that these constituted "MANY other more important risk factors" to the development of the Veteran's peripheral vascular disease, than diabetes.  (Emphasis in original).  Addressing the positive evidence of record, the examiner found the opinions erroneous as the Veteran's vascular disease arose before his diabetes.
	
On review of the above-cited opinions, the Board cannot find the evidence is in equipoise.  The January 2006 and October 2009 providers did not clearly and definitively link the Veteran's vascular disease to his diabetes.  See Tirpak v.  Derwinski, 2 Vet.  App.  609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  
The October 2006 opinion is of diminished probative value because it is contradictory in that the examiner diagnosed "diabetic-related peripheral vascular disease" while noting that the Veteran's diabetes developed after the vascular disease.  By contrast, the opinions expressed on VA examinations in October 2005, October 2008, April 2010, and March 2012 are persuasive, particularly because it is logical that the Veteran's peripheral vascular disease could not be caused by his diabetes if the vascular disease existed first.  

On the issue of whether the Veteran's diabetes may have aggravated his peripheral vascular disease, evidence supportive of the Veteran's claim includes the opinion of an August 2008 VA examiner who found that the Veteran's peripheral vascular disease was worsened by his diabetes based on the fact that "DM [is] well-known to worsen and complicate treatment for PVD."  Additionally, a July 2009 VA physician offered a letter stating that the Veteran underwent surgery in February 2009, followed by a below-the-knee amputation in April 2009 and an above-the-knee amputation in May 2009.  The provider opined, "there may have been aggravation of circulation problems and non-healing due to diabetes."

Evidence against the claim includes the opinion of the March 2012 examiner who found, "it is not very likely at all that his diabetes played a significant role in his PVD, and there is no evidence that it worsened/aggravated it, since it was already manifest to a severe degree in 1997, seven years before his diagnosis with diabetes."  In reaching this conclusion, the examiner offered a detailed chronology of the Veteran's medial history and symptoms.  The examiner noted that the Veteran began to manifest signs and symptoms of serious vascular disease by 1997 on the right and 1998 on the left.  By 2000 he required a right fem-pop bypass.  Stents were required in the left leg by 2002.  In 2005, he required a fem to below the knee popliteal bypass with reverse saphenous procedure.  

The file also contains a statement from the April 2010 VA examiner who could not resolve the issue of aggravation without resorting to mere speculation.

On review of the above-cited opinions, the Board cannot find the evidence is in equipoise.  The July 2009 statement is speculative, and such, of low probative value.  See Tirpak, 2 Vet. App.  at 609.  When comparing the remaining opinions, the opinion of the August 2008 examiner to that of the March 2012 examiner, the Board finds the latter of greater probative weight because the opinion is specific to  the Veteran and his particular medical history.  While it may be true that diabetes is known to complicate peripheral vascular disease, here, as outlined by the March 2012 examiner, the Veteran's peripheral vascular disease both preceded his diabetes and was already severe many years before the diabetes ever developed.  The Board finds this opinion, founded on information specific to this Veteran's particular medical history, more probative than the general medical information offered by the August 2008 examiner.  See generally Sacks v. West, 11 Vet. App. 314, 317 (1998).

In sum, there is competent evidence that the Veteran has current peripheral vascular disease; however, without competent and credible evidence linking this disorder to service or to any service-connected disability, the benefit sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      B.  Lung Disability due to Asbestos Exposure

At the outset, although the Veteran served in Vietnam, the Board finds that presumptive service connection for a lung disability based on exposure to Agent Orange is not warranted as the applicable regulations do not provide presumptive service connection for obstructive and restrictive pulmonary disease, the Veteran's diagnosis, as described below.  Further, the record is devoid of any competent medical evidence asserting a relationship between a current lung disability and exposure to herbicides.

In addition, the Board notes that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, and VA has not promulgated any regulations, but there are some procedural guidelines.  McGinty v. Brown, 4 Vet. App. 428 (1993).  In May 1988, VA issued a circular on asbestos-related diseases that provided some guidelines for considering compensation claims based on exposure to asbestos, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The DVB Circular was rescinded by the Director of the VA Compensation and Pension Service in September 1992, and, at that time its contents were added as paragraph 7.68 (now paragraph 7.21) of Part VI of the VA Adjudication Procedure Manual, M21-1 (Manual M21-1).  The provision does not give rise to enforceable substantive rights and does not create a presumption of exposure to asbestos.  Dyment v. West, 13 Vet. App. 141 (1999).

According to Manual M21-1, Part VI, paragraph 7.21, the most common disease related to asbestos exposure is interstitial pulmonary fibrosis (asbestosis), and clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  In addition, it is stated that asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  In paragraph 7.21 it is also noted that cancers of the larynx and pharynx and the urogenital system (except the prostate) are also associated with asbestos exposure.
Turning to the issue of direct service connection, the Veteran here has a current diagnosis of mild obstructive and restrictive pulmonary disease, documented, for example, on VA examination in April 2010.

As for the in-service incurrence of any respiratory or pulmonary disability, a review of the Veteran's service treatment records reveals that the Veteran suffered from upper respiratory infections in August 1969 and October 1970, which seemingly resolved.  He was not at any time diagnosed with obstructive and restrictive pulmonary disease or with any other respiratory condition.  His separation examination was normal.  

As for any relationship between the current lung disability and service, on VA examination in April 2010, the examiner opined that the current mild obstructive and restrictive pulmonary disease "it is less likely as not (less than 50/50 probability) caused by or a result of military duties."  As rationale, the examiner explained that the Veteran does not have any evidence of asbestosis or any other pleural based disease, and has no interstitial changes.  The examiner opined that the current pulmonary disease is most likely due to the Veteran's tobacco abuse since being a teenager.  The examiner founded his opinion on an examination of the Veteran and the claims file, as well as medical training and clinical experience and expertise.  The medical record is completely devoid of any nexus evidence to the contrary.  

In sum, there is competent evidence that the Veteran has current pulmonary disease; however, without competent and credible evidence linking this disorder to service, the benefit sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
      
      C.  Both Claims

To the extent the Veteran reports a continuity of symptomatology since discharge, the Board finds the Veteran is competent to report this symptomatology.  That said, supportive medical evidence is required because the Veteran is not competent to relate his continuity of peripheral vascular disease symptomatology, or his obstructive and restrictive pulmonary disease symptomatology, to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Peripheral vascular disease and mild obstructive and restrictive pulmonary disease are disorders for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  As such, the Board finds that continuity of symptomatology of the Veteran's peripheral vascular disease and mild obstructive and restrictive pulmonary disease has not been established.

The Board notes that the Veteran has contended on his own behalf that his current peripheral vascular disease and mild obstructive and restrictive pulmonary disease are related to his military service, or to service-connected disabilities.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his peripheral vascular disease and mild obstructive and restrictive pulmonary disease.


ORDER

Service connection for peripheral vascular disease of the lower extremities is denied.

Service connection for a lung disability due to asbestos exposure is denied.



REMAND

In response to the May 2010 statement of the case issued on the claim for entitlement to SMC, in June 2010, the Veteran submitted a VA Form 9 in which he requested a BVA hearing at his local VA office.  In a July 2010 letter, the RO acknowledged the Veteran's request for a personal hearing.  In August 2011, the Veteran was notified that his case had been placed on the reserve docked of the then-upcoming travel board hearings set for the week of August 22, 2011.  In an August 2011 letter, the Veteran indicated that his financial and physical status limited his ability to be available for the reserve docket, and requested that a hearing with a firm date be set.  In this letter, he specifically added that he did not wish to withdraw the claim.  He reiterated his request for a hearing in a September 2011 letter, and inquired as to the possibility of a hearing held by video conference.  It does not appear that any attempt to reschedule the Veteran for his requested hearing was made.

A claimant has a right to a hearing before the Board.  See 38 C.F.R. § 20.700(a), (e) (2011).  As such, the Board remands this case to the RO to accommodate the Veteran's request for a hearing.  

Accordingly, the case is REMANDED for the following action:

Undertake all appropriate scheduling action for a personal hearing on the issue of entitlement to special monthly compensation before a Member of the Board at the RO, in accordance with applicable provisions.  The Veteran and his representative should be apprised of the next available date for such a hearing, and should be informed of his right to have a videoconference hearing as an alternative.  Notice should be sent to the Veteran and his representative in accordance with applicable regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


